Order, Supreme Court, New York County (Richard F. Braun, J.), entered June 15, 2004, which, in an action pursuant to Real Property Law § 223-b to recover damages for a retaliatory eviction proceeding, denied plaintiffs motion to vacate a judgment dismissing the action upon his failure to appear at a conference, and for leave to serve an amended complaint adding a cause of action for malicious prosecution and claims for punitive damages and attorneys’ fees, unanimously affirmed, without costs.
The cause of action for retaliatory eviction and the proposed cause of action for malicious prosecution are barred by the applicable one-year statute of limitations (CPLR 215 [3], [7]).
Accordingly, plaintiff fails to show a meritorious cause of action warranting vacatur of the default judgment. Concur— Buckley, EJ., Tom, Saxe, Gonzalez and Malone, JJ.